DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
Claims 1, 8, and 15 have been amended.  
Claims 1-20 are pending.

Response to Amendment

Amendments to Claims 1, 8, and 15 are acknowledged.  

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2004/0133415 “Rappaport” in view of US Pat Pub 2010/0324956 “Lopez”, and further in view of US Pat Pub 2003/0229482 “Cook”, also in view of US Pat Pub 2018/0322225 “Schwartz”.

As per Claims 1, 8, and 15, Rappaport discloses a system, method, and non-transitory, computer-readable medium for creating kit assembly orders from a drawing including:
a database that stores kit information (Rappaport: [0138], components in a component kit may be stored by systems designed with the component kit); 
a processor that executes instructions to perform stages (Rappaport: [0126] processing components that receive and transmit data) comprising: 
automatically inserting symbols into the drawing based on detecting the location of the recurring assembly type, the symbols including symbol metadata in a symbol overlay (Rappaport: [0140] unique graphic symbols are utilized to represent system component and overlaid onto the three-dimensional environmental database); 
displaying, in the GUI, the drawing with the inserted symbols of the symbol overlay (Rappaport: [0140] unique graphic symbols are utilized to represent system component and overlaid onto the three-dimensional environmental database); 
determining, from a set of possible assemblies, first assemblies that correspond to the symbols, the determination based on at least (1) user-identified criteria selected on the GUI and (2) the symbol metadata (Rappaport: [0113] the designer may choose to modify the components within the system for performance or cost reasons [0120], as the designer builds a model a full bill of materials is maintained for every drawing in the environment); and 
generating a printable bill of materials on the GUI, wherein the bill of materials includes the first assemblies corresponding to the inserted symbols (Rappaport: [0113] the designer may choose to modify the components within the system for performance or cost reasons [0120], as the designer builds a model a full bill of materials is maintained for every drawing in the environment).

Rappaport fails to disclose a system, method, and non-transitory, computer-readable medium for creating kit assembly orders from a drawing including:
receiving, at an estimator graphical user interface (“GUI”), upload of a construction drawing, wherein the GUI is generated by a plugin that uses application programming interface (“API”) commands to create the GUI within a computer-aided design application, wherein the GUI is already generated when it receives the upload of the drawing; 
identifying, by the plugin, graphical elements of a recurring assembly type within the uploaded drawing, wherein the assembly type is one of an electrical assembly, plumping assembly or ductwork assembly; and 
staging a set of kits that make up the first assemblies for staggered delivery, including assigning different shipping times for first and second kits within the set of kits based on assembly time of the first kit. 

Lopez teaches a system, method, and non-transitory, computer-readable medium for creating kit assembly orders from a drawing including:
receiving upload of a construction drawing, wherein the GUI is already generated when it receives the upload of the drawing, wherein the assembly type is one of an electrical assembly, plumbing assembly, or ductwork assembly (Lopez: [0025] scanning of a photograph or construction plan into a user’s computer to produce a digital image, [0071] providing a set of one or more construction plan drawings, and [0289]-[0290], the user interface for most operating systems and applications is a graphical user interface (GUI) which uses graphical screen elements, API’s are used by hardware devices that can run software programs).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rappaport to include receiving construction drawings as taught by Lopez, with the system for creating kit assembly orders from a drawing as taught by Rappaport with the motivation of rapidly, efficiently and cost-effectively generating and modifying a set of residential or commercial construction plan drawings corresponding to price quote schedule (Lopez: [0070, lines 1-6).

Rappaport and Lopez fail to disclose a system, method, and non-transitory, computer-readable medium for creating kit assembly orders from a drawing including:
receiving, at an estimator graphical user interface (“GUI”), an input, wherein the GUI is generated by a plugin that uses application programming interface (“API”) commands to create the GUI within a computer-aided design application; 
identifying, by the plugin, graphical elements of a recurring assembly type within the input; and 
staging a set of kits that make up the first assemblies for staggered delivery, including assigning different shipping times for first and second kits within the set of kits based on assembly time of the first kit.

Cook teaches a system, method, and non-transitory, computer-readable medium for creating kit assembly orders from a drawing including:
receiving, at an estimator graphical user interface (“GUI”), upload of a drawing, wherein the GUI is generated by a plugin that uses application programming interface (“API”) commands to create the GUI within a computer-aided design application (Cook: [0132], GUIs are generated automatically at runtime from the information stored in the library, and the options that a component has are stored in the component definition, which the relevant tool analyzes, and creates a suitable GUI at runtime, [0138] tool extensibility using plug-ins, [0141], extensible GUI trees using plug-ins) ; 
identifying, by the plugin, graphical elements of a recurring assembly type within the input (Cook: [0132], GUIs are generated automatically at runtime from the information stored in the library, and the options that a component has are stored in the component definition, which the relevant tool analyzes, and creates a suitable GUI at runtime).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rappaport and Lopez to include automatically generate a GUI identifying graphical elements as taught by Cook, with the system for creating kit assembly orders from a drawing as taught by Rappaport and Lopez with the motivation allowing rapid section of desired design attributes and generation of designs based on these selections that could be evaluated interactively and modified as needed with a minimum of time and effort (Cook: [0022], lines 6-12).

Rappaport, Lopez, and Cook fail to disclose a system, method, and non-transitory, computer-readable medium for creating kit assembly orders from a drawing including:
staging a set of kits that make up the first assemblies for staggered delivery, including assigning different shipping times for first and second kits within the set of kits based on assembly time of the first kit, wherein the first and second kits are routed to different staging areas that correspond to locations in the drawing.

Schwartz teaches a system, method, and non-transitory, computer-readable medium for creating kit assembly orders from a drawing including:
staging a set of kits that make up the first assemblies for staggered delivery, including assigning different shipping times for first and second kits within the set of kits based on assembly time of the first kit, wherein the first and second kits are routed to different staging areas that correspond to locations in the drawing (Schwartz: [0071], upload models, shipping information (e.g., information regarding the items' shipment dates and times, items in the shipments, or the like), item information (e.g., weights, sizes, quantity, or other properties) into the construction management application and [0083] a shipment interface that illustrates some embodiments of the invention where the model 131 is shown with the collapsible shipment menu 43. As seen in FIGS. 6a and 6b, the shipment menu 43 comprises a list of expandable component menus 44. The expandable component menus 44 can be expanded to show detailed information (e.g.,) for shipments (e.g., past, current, and future shipments), including but not limited to schedules, components, quantities, part numbers, parts lists, weights, or the like component information, and [0120] staging information refers to where the components should be placed on-site in order to speed up assembly of the components to each other and/or for installation in the building. Staging information may be used to determine where the components should be located, whether the components may be assembled, constructed, erected, built, arranged, or the like, and when such assembly should occur. Thus, staging information is useful to determine where the one or more components and/or materials should be located on-site in order to improve construction of the project).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rappaport, Lopez, and Cook to include staging kit delivery times as taught by Schwartz, with the system for creating kit assembly orders from a drawing as taught by Rappaport, Lopez, and Cook with the motivation of providing improved tracking, managing, planning, and staging for construction projects (Schwartz: [0003]).

As per Claims 2, 9, and 16, Rappaport discloses the system, method, and non-transitory, computer readable medium, where inserting the symbols includes: 
receiving a user selection of a first element within the drawing (Rappaport: [0137]-[0138]); 
receiving the assembly type to associate with the first element (Rappaport: [0137]-[0138]); 
scanning the drawing to match other elements to the first element (Rappaport: [0137]-[0138]); and 
inserting the symbols at the other elements (Rappaport: [0137]-[0138]).

As per Claims 3, 10, and 17, Rappaport fails to disclose the system, method, and non-transitory, computer readable medium, the stages further comprising: 
in response to approval of the bill of materials, sending a purchase order to a vendor of the first assemblies.

Lopez teaches the system, method, and non-transitory, computer readable medium, the stages further comprising: 
in response to approval of the bill of materials, sending a purchase order to a vendor of the first assemblies (Lopez: [0083]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rappaport to include receiving construction drawings as taught by Lopez, with the system for creating kit assembly orders from a drawing as taught by Rappaport with the motivation of rapidly, efficiently and cost-effectively generating and modifying a set of residential or commercial construction plan drawings corresponding to price quote schedule (Lopez: [0070, lines 1-6).

As per Claims 4, 11, and 18, Rappaport fails to disclose the system, method, and non-transitory, computer readable medium, wherein the purchase order includes staging information for a set of kits that make up the first assemblies, the staging information causing different shipping times for first and second kits within the set of kits.

Lopez teaches the system, method, and non-transitory, computer readable medium, wherein the purchase order includes staging information for a set of kits that make up the first assemblies, the staging information causing different shipping times for first and second kits within the set of kits (Lopez: [0083]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rappaport to include receiving construction drawings as taught by Lopez, with the system for creating kit assembly orders from a drawing as taught by Rappaport with the motivation of rapidly, efficiently and cost-effectively generating and modifying a set of residential or commercial construction plan drawings corresponding to price quote schedule (Lopez: [0070, lines 1-6).

As per Claims 5, 12, and 19, Rappaport discloses the system, method, and non-transitory, computer readable medium, wherein determining the first assemblies includes selecting a kit based on the user-identified criteria, and wherein generated bill of materials includes the kit (Rappaport: [0183]).

As per Claims 6, 13, and 20, Rappaport discloses the system, method, and non-transitory, computer readable medium, wherein the user-identified criteria include material type, construction code information, and a vendor preference (Rappaport: [0138]).

As per Claims 7, and 14, Rappaport fails to disclose the system and method, wherein the drawing is at least one of a PDF, DWG, or vector- based drawing, and the drawing is received through a graphical user interface (GUI) that allows a user to select the file for upload to a server.

Lopez teaches the system and method, wherein the drawing is at least one of a PDF, DWG, or vector- based drawing, and the drawing is received through a graphical user interface (GUI) that allows a user to select the file for upload to a server (Lopez: [0263]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rappaport to include receiving construction drawings as taught by Lopez, with the system for creating kit assembly orders from a drawing as taught by Rappaport with the motivation of rapidly, efficiently and cost-effectively generating and modifying a set of residential or commercial construction plan drawings corresponding to price quote schedule (Lopez: [0070, lines 1-6).

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.

Applicant argues that Schwartz does not disclose the staging subject matter that is “based on assembly time” of and of the kits or that is “routed to different staging areas that correspond to locations in the drawing,” as claimed by the Applicant.  Schwartz teaches in [0122]-[0123] that a user may view staging information for each past, current, or future shipment, allowing users to schedule shipments, prepare the staging areas before shipments arrive, or direct the shipments once the shipments arrive, and that the staging information may include the order of installation compared with other components or assembled components.  The components are understood to be kits.  Thus, comparing the staging time based on the order of installation of other components teaches that it is “based on assembly time”.  Schwartz further teaches in [0120] “staging information refers to where the components should be placed on-site in order to speed up assembly of the components to each other and/or for installation in the building. Staging information may be used to determine where the components should be located, whether the components may be assembled, constructed, erected, built, arranged, or the like, and when such assembly should occur. Thus, staging information is useful to determine where the one or more components and/or materials should be located on-site in order to improve construction of the project.”  The location of the components based on the locations at the site are understood to be equivalent to locations in the drawing (of the construction site).  Thus, Schwartz teaches “routed to different staging areas that correspond to locations in the drawing.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687